Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 28, 2016 and February 10, 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2016-230524 nor JP 2017-23345 applications as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pp.10-11, filed March 30, 2021, with respect to independent claims 1, 9, 11, 17, and 18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 9, 11, 17, and 18 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims

a transformation circuitry configured to calculate a transform coefficient by performing a transformation process on a residual image indicating a difference between the input image and a predicted image of the input image; a quantization circuitry configured to generate a quantization coefficient by quantizing the transform coefficient on the basis of a quantization parameter; an entropy encoding circuitry configured to generate encoded data by encoding the quantization coefficient; 
an image decoding circuitry configured to restore a transform coefficient from the quantization coefficient on the basis of the quantization parameter and generate a reconstructed image by adding the predicted image to a residual image restored by performing inverse transformation on the transform coefficient; and 
a deblocking filtering circuitry configured to perform a filtering process on the reconstructed image, 
wherein the deblocking filtering circuitry is configured to: 
calculate a luminance signal level as an average value of at least one luminance pixel value in one block of two neighboring blocks in the reconstructed image and at least one luminance pixel value in another block of the two neighboring blocks; and 
determine deblocking filtering parameters for the filtering process depending on the calculated luminance signal level and the quantization parameter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: (1) calculate a luminance signal level as an average value of at least one luminance pixel value in one block of two neighboring blocks in the reconstructed image and at least one luminance pixel value in another block of the two neighboring blocks; and determine deblocking filtering parameters for the filtering process depending on the calculated luminance signal level and the quantization parameter nor (2) the deblocking filtering circuitry is configured to: control a filtering process depending on a luminance signal level of the reconstructed image and the quantization parameter; and control the filtering process depending on a format specifying a dynamic range of a luminance value of the input image.
Although the closest prior art discloses a deblocking filtering circuitry, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate (1) calculate a luminance signal level as an average value of at least one luminance pixel value in one block of two neighboring blocks in the reconstructed image and at least one luminance pixel value in another block of the two neighboring blocks; and determine deblocking filtering parameters for the filtering process depending on the calculated luminance signal level and the quantization parameter nor (2) the deblocking filtering circuitry is configured to: control a filtering process depending on a luminance signal level of the reconstructed image and the quantization parameter; and control the filtering process depending on a format .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482